Title: To George Washington from Hugh Martin, 13 December 1783
From: Martin, Hugh
To: Washington, George


                        
                            
                            Sir
                            Chesnut Street Philadelphia Decr 13th 1783
                        
                        Being Elated with the pleasure of Seeing your Excellency added to the appearance of real joy in every
                            Countenance on his Arival here, Induced me to come before you without any formal introduction, Although I Acknowledge I
                            was in suspence whether you remembered me or not, as I have grown Considerably Since 79 when I had the honor of being
                            introduced to you, at the time we lay at Middle Brook when your Head Quarters was at Mr Wallaces, But I hope my youth and
                            a want of more Experience will Appologize for my freedom. tho I ashure your Excellency that it is my sincere wish to do right
                            and never intendedly to be in the wrong. The honor your Conduct has reflected on us as the head and Patron of the Army
                            & whose Examples of Virtue and Patriotism, I hope will be imitated by every member, (And notwithstanding the
                            Sarcasms and unjust reflections cast on mankind by low partial or disappointed beings) mankind whom heaven by every mark
                            has dignified above all his other works, and whose Voluumes only serve to  and
                            Contrast the minds—The reflection of these and the ornament you are this day to human nature as well as a Patron to the
                            Universe, gives me such sweet sensations as scarce to be accounted for, by the most equal Union I can form of all the
                            powers of my soul, or Mind, and are productive When they occur to me, of an involuntary flow of grateful, pleasing and
                            Joyous Tears. I have the honor to be with the Greatest Esteem and regard, your Excellencies most obedient and very humble
                            Servant,
                        
                            H. Martin
                        
                    